

WORLD SURVEILLANCE GROUP INC.
2011 EQUITY COMPENSATION INCENTIVE PLAN


1.           Purpose and Eligibility
 
The purpose of this 2011 Equity Compensation Incentive Plan (the “Plan”) of
World Surveillance Group Inc. (the “Company”) is to provide equity ownership
opportunities in the Company (each an “Award”) to employees, officers,
directors, consultants and advisors of the Company and its Subsidiaries, all of
whom are eligible to receive Awards under the Plan.  Any person to whom an Award
has been granted under the Plan is called a “Participant.”  Additional
definitions are contained in Section 10(a).


2.           Administration
 
a.           Administration.  The Plan will be administered by the Board of
Directors of the Company (the “Board”) until a committee (the “Committee”)
composed solely of members of the Board that are “independent,” as defined
pursuant to Rule 10A-3(b)(1) of the Securities Exchange Act of 1934, as amended,
and as prescribed under the rules of either a national securities exchange or
Nasdaq (as defined in Section 10), depending on where the Common Stock is then
traded, is formed to, among other things, administer this Plan; provided,
however, that at any time and on any one or more occasions the Board may itself
exercise any of the powers and responsibilities assigned the Committee under the
Plan and when so acting shall have the benefit of all of the provisions of the
Plan pertaining to the Committee’s exercise of its authority hereunder.  The
Board and thereafter when formed, the Committee (each referred to herein as the
“Administrator”), in its sole discretion, shall have the authority to grant
Awards, to adopt, amend and repeal rules relating to the Plan, to interpret and
correct the provisions of the Plan and any Award, and, subject to the
limitations of the Plan, to modify and amend any Award.  All decisions by the
Administrator shall be final and binding on all interested persons.  Neither the
Company nor any member of the Administrator shall be liable for any action or
determination relating to the Plan.
 
b.           Delegation to Executive Officers.  To the extent permitted by
applicable law, the Administrator may delegate to one or more executive officers
of the Company the power to grant Awards and exercise such other powers under
the Plan as the Administrator may determine; provided, however, that the
Administrator shall fix the maximum number of Awards to be granted and the
maximum number of shares issuable to any one Participant pursuant to Awards
granted by such executive officer or officers.  The Administrator may, by a
resolution adopted by the Administrator, authorize one or more executive
officers of the Company to do one or both of the following: (i) designate
employees of the Company or of any of its Subsidiaries to be recipients of
Awards and (ii) determine the number, type and terms of such Awards to be
received by such employees, subject to the limitations of the Plan; provided,
however, that, in each case, the resolution so authorizing such officer or
officers shall specify the maximum number and type of Awards such officer or
officers may so award.  The Administrator may not authorize an officer to
designate himself or herself as a recipient of any such Awards or to grant
Awards to other executive officers of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Stock Available for Awards
 
a.           Number of Shares.  Subject to adjustment under Section 3(c), the
aggregate number of shares (the “Authorized Shares”) of the Company’s common
stock, $0.00001 par value per share (the “Common Stock”), which may be issued
pursuant to the Plan shall be 25,000,000 shares of Common Stock.  If any Award
expires, is terminated, surrendered, forfeited, expires unexercised, is settled
in cash in lieu of Common Stock or is exchanged for other Awards, in whole or in
part, the unissued Common Stock covered by such Award shall again be available
for the grant of Awards under the Plan. Shares issued under the Plan may consist
in whole or in part of authorized but unissued shares.
 
b.           Per-Participant Limit.  Subject to adjustment under Section 3(c),
no Participant may be granted stock-based Awards during any one fiscal year to
purchase more than 5,000,000 shares of Common Stock.
 
c.           Adjustment to Common Stock.  In the event of any stock split, stock
dividend, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off, split-up,
or other similar change in capitalization or event, (i) the number and class of
securities available for Awards under the Plan and the per-Participant share
limit, (ii) the number and class of securities, vesting schedule and exercise
price per share subject to each outstanding stock-based Award, (iii) the
repurchase price per security subject to repurchase, and (iv) the terms of each
other outstanding stock-based Award shall be adjusted by the Company (or
substituted Awards may be made) to the extent the Administrator shall determine,
in good faith, that such an adjustment (or substitution) is appropriate. If
Section 8(f)(i) applies for any event, this Section 3(c) shall not be
applicable.
 
d.           Fractional Shares.  No fractional shares shall be issued under the
Plan and the Participant shall, at the Administrator’s discretion, receive
either cash in lieu of such fractional shares or no share for each fractional
share.
 
4.           Stock Options
 
a.           General.  The Administrator may grant options to purchase Common
Stock (each, an “Option”) and determine the terms and conditions of each Option,
including, but not limited to (i) the number of shares subject to such Option or
a formula for determining such, (ii) subject to Section 4(e) hereof, the
exercise price of the Options and the means of payment for the shares, (iii) the
Performance Criteria (as defined in Section 8(d)), if any, and level of
achievement of such Performance Criteria that shall determine the number of
shares or Options granted, issued, retainable and/or vested, (iv) the terms and
conditions of the grant, issuance and/or forfeiture of the shares or Options,
and (v) such further terms and conditions as may be determined from time to time
by the Administrator, in each case not inconsistent with this Plan.
 
b.           Incentive Stock Options.  An Option that the Administrator intends
to be an “incentive stock option” as defined in Section 422 of the Code (an
“Incentive Stock Option”) shall be granted only to employees of the Company and
shall be subject to and shall be construed consistently with the requirements of
Section 422 of the Code.  The Administrator and the Company shall have no
liability if an Option or any part thereof that is intended to be an Incentive
Stock Option does not qualify as such.
 
 
2

--------------------------------------------------------------------------------

 
 
c.           Nonstatutory Stock Options.  An Option or any part thereof that
does not qualify as an Incentive Stock Option is referred to herein as a
“Nonstatutory Stock Option.”
 
d.           Dollar Limitation.  For so long as the Code shall so provide,
Options granted to any employee under the Plan (and any other plans of the
Company) which are intended to constitute Incentive Stock Options shall not
constitute Incentive Stock Options to the extent that such Options, in the
aggregate, become exercisable for the first time in any one calendar year for
shares of Common Stock with an aggregate Fair Market Value (as defined in
Section 10 and determined as of the respective date or dates of grant) of more
than $100,000 (or such other limit as may be provided by the Code).  To the
extent that any such Incentive Stock Options exceed the $100,000 limitation (or
such other limit as may be provided by the Code), such Options shall be
Nonstatutory Stock Options.
 
e.           Exercise Price.  The Administrator shall establish the exercise
price (or determine the method by which the exercise price shall be established)
at the time each Option is granted and specify the exercise price in the
applicable Option agreement; provided, however, that the exercise price per
share specified in the agreement relating to each Option granted under the Plan
shall not be less than the Fair Market Value per share of Common Stock on the
date of such grant.  In the case of an Incentive Stock Option to be granted to
an employee owning stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company, the price per
share specified in the agreement relating to such Incentive Stock Option shall
not be less than one hundred ten percent (110%) of the Fair Market Value per
share of Common Stock on the date of grant (or such other limit as may be
provided by the Code). For purposes of determining stock ownership under this
subsection, the rules of Section 424(d) of the Code shall apply.  Subject to
Section 3(c), an Option may not be amended subsequent to its issuance to reduce
the price at which it is exercisable unless such amendment is approved by the
Company’s shareholders.
 
f.           Duration of Options.  Each Option shall be exercisable at such
times and subject to such terms, conditions and expiration as the Administrator
may specify in the applicable Option agreement; provided, however, that no
Option shall be exercisable for a period of time greater than seven (7) years
from the date of grant of such Option; provided, further, however, that
Incentive Stock Options granted to an employee owning stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company shall be exercisable for a maximum of five (5) years from the date
of grant of such Option (or such other limit as may be provided by the
Code).  For purposes of determining stock ownership under this subsection, the
rules of Section 424(d) of the Code shall apply.
 
g.           Vesting of Options.  Subject to Sections 8(f), 8(i) and 8(k), at
the time of the grant of an Option, the Administrator shall establish a vesting
date or vesting dates with respect to the shares of Common Stock covered by such
Options; provided, however, that an Option may be fully vested on the date of
grant if so determined by the Administrator.  The Administrator may establish
vesting dates based upon the passage of time and/or the satisfaction of
Performance Criteria or other conditions as deemed appropriate by the
Administrator.
 
 
3

--------------------------------------------------------------------------------

 
 
h.            Exercise of Option.  Options may be exercised only by delivery to
the Company at its principal office address or to such transfer agent as the
Company shall designate of a written notice of exercise specifying the number of
shares as to which such Option is being exercised, signed by the proper person,
together with payment in full as specified in Section 4(i) for the number of
shares for which the Option is exercised.
 
i.             Payment Upon Exercise.  Common Stock purchased upon the exercise
of an Option shall be paid for by one or any combination of the following forms
of payment:
 
(i)           in United States dollars in cash or by check payable to order of
the Company;
 
(ii)           at the discretion of the Administrator, through delivery of
shares of Common Stock having a Fair Market Value equal as of the date of the
exercise to the cash exercise price of the Option, provided, however, that such
shares were not acquired by the Participant in the prior six months;
 
(iii)           at the discretion of the Administrator and consistent with
applicable law, through the delivery of an assignment to the Company of a
sufficient amount of the proceeds from the sale of the Common Stock acquired
upon exercise of the Option and an authorization to the broker or selling agent
to pay that amount to the Company, which sale shall be at the Participant’s
direction at the time of exercise; or
 
(iv)           at the discretion of the Administrator, by any combination of
(i), (ii), or (iii) above.
 
If the Administrator exercises its discretion to permit payment of the exercise
price of an Incentive Stock Option by means of the methods set forth in clauses
(ii), (iii) or (iv) of the preceding sentence, such discretion shall be
exercised in writing in the instrument evidencing the Award of the Incentive
Stock Option.


j.            Notice to Company of Disqualifying Disposition.  By accepting an
Incentive Stock Option granted under the Plan, each optionee agrees to notify
the Company in writing immediately after such optionee makes a disqualifying
disposition of any stock acquired pursuant to the exercise of the Incentive
Stock Options.  A “disqualifying disposition” is generally any disposition
occurring on or before the later of (a) the date two years following the date
the Incentive Stock Option was granted or (b) the date one year following the
date the Incentive Stock Option was exercised.
 
k.            Issuances of Securities.  Except as provided in Section 3(c) or as
otherwise expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Options.  No adjustments shall be made
for dividends paid in cash or in property other than securities of the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
5.           Restricted Stock
 
a.           Grants.  The Administrator may grant Awards entitling recipients to
acquire shares of Common Stock, subject to (i) delivery to the Company by the
Participant of cash, a check or other sufficient legal consideration in an
amount at least equal to the par value of the shares purchased, (ii) the right
of the Company to repurchase or reacquire all or part of such shares at their
issue price or other stated or formula price from the Participant in the event
that conditions specified by the Administrator in the applicable Award are not
satisfied prior to the end of the applicable restriction period or periods
established by the Administrator for such Award (each, a “Restricted Stock Award
”), and (iii) Section 5(b).
 
b.           Terms and Conditions.  A Participant that is the holder of a
Restricted Stock Award, whether vested or unvested, shall be entitled to enjoy
all shareholder rights with respect to the shares of Common Stock underlying
such Restricted Stock Award, including the right to receive dividends and vote
such shares. Subject to Section 5(c), the Administrator shall determine all
terms and conditions of any such Restricted Stock Award, including, but not
limited to (i) the number of shares subject to such Restricted Stock Award or a
formula for determining such, (ii) the purchase price of the shares, if any, and
the means of payment for the shares, (iii) the Performance Criteria, if any, and
level of achievement of such Performance Criteria that shall determine the
number of shares granted, issued, retainable and/or vested, (iv) the terms and
conditions on the grant, issuance and/or forfeiture of the shares, and (v) such
further terms and conditions as may be determined from time to time by the
Administrator, in each case not inconsistent with this Plan.  At the
Administrator’s election, shares of Common Stock issued in respect of a
Restricted Stock Award may be (i) held in book entry form subject to the
Company’s instructions until any restrictions relating to the Restricted Stock
Award lapses, or (ii) evidenced by a stock certificate that may bear a legend
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Restricted Stock Award.  Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant.  All
certificates registered in the name of the Participant shall, unless otherwise
determined by the Administrator, be deposited by the Participant, together with
a stock power endorsed in blank, with the Company (or its designee).  After the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or, if the Participant has died, to the beneficiary designated by
the Participant, in a manner determined by the Administrator, to receive amounts
due or exercise rights of the Participant in the event of the Participant’s
death (the “Designated Beneficiary”).  In the absence of an effective
designation by a Participant, Designated Beneficiary shall mean the
Participant’s estate.
 
c.           Vesting of Restricted Stock.  Subject to Section 8(f) and
Section 8(i), at the time of the grant of a Restricted Stock Award, the
Administrator shall establish a vesting date or vesting dates with respect to
the shares of Common Stock covered by such Restricted Stock Award, which vesting
dates may be based upon the passage of time and/or the satisfaction of
Performance Criteria or other conditions as deemed appropriate by the
Administrator; provided, however, that all Restricted Stock Awards, other than
Awards granted under Section 8(k), shall vest in one or more installments over a
period of no less than one (1) year.
 
 
5

--------------------------------------------------------------------------------

 
 
6.           Restricted Stock Unit
 
a.           Grants.  The Administrator may grant Awards entitling recipients to
acquire shares of Common Stock in the future, with the future delivery of the
Common Stock subject to a risk of forfeiture or other restrictions that will
lapse upon the satisfaction of one or more specified conditions (each, a
“Restricted Stock Unit”).
 
b.           Terms and Conditions.  Subject to Section 6(c), the Administrator
shall determine all terms and conditions of any such Restricted Stock Unit,
including, but not limited to (i) the number of shares subject to such
Restricted Stock Unit or a formula for determining such, (ii) the purchase price
of the shares, if any, and the means of payment for the shares, (iii) the
Performance Criteria, if any, and level of achievement of such Performance
Criteria that shall determine the number of shares granted, issued, retainable
and/or vested, (iv) the terms and conditions on the grant, issuance and/or
forfeiture of the shares, and (v) such further terms and conditions as may be
determined from time to time by the Administrator, in each case not inconsistent
with this Plan.  A Participant shall not be entitled to any shareholder rights
with respect to any Restricted Stock Unit, and may not vote the shares
represented by a Restricted Stock Unit or, subject to Section 3(c), receive
dividends with respect to the shares represented by the Restricted Stock
Unit.  A Restricted Stock Unit may be settled in cash or Common Stock, as
determined by the Administrator, with the amount of the cash payment based on
the Fair Market Value of the shares of Common Stock at the time of vesting.  Any
such settlements may be subject to such conditions, restrictions and
contingencies as the Administrator shall establish.
 
c.           Vesting of Restricted Stock Unit.  Subject to Section 8(f) and
Section 8(i), at the time of the grant of a Restricted Stock Unit, the
Administrator shall establish a vesting date or vesting dates with respect to
the shares of Common Stock covered by such Restricted Stock Unit, which vesting
dates may be based upon the passage of time and/or the satisfaction of
Performance Criteria or other conditions as deemed appropriate by the
Administrator; provided, however, that all Awards of Restricted Stock Units,
other than Awards granted under Section 8(k), shall vest in one or more
installments over a period of no less than one (1) year.
 
7.           Other Stock-Based Awards
 
The Administrator shall have the right to grant other Awards based upon the
Common Stock and having such terms and conditions as the Administrator may
determine, including, without limitation, the grant of shares based upon certain
conditions, past services and/or Performance Criteria, the grant of securities
convertible into Common Stock and the grant of stock units.  The Administrator
shall determine the terms and conditions of any such Awards, including, but not
limited to (i) the number of shares subject to such Award or a formula for
determining such, (ii) the purchase price of the shares, if any, and the means
of payment for the shares, (iii) the Performance Criteria, if any, and level of
achievement of such Performance Criteria that shall determine the number of
shares granted, issued, retainable and/or vested, (iv) the terms and conditions
on the grant, issuance and/or forfeiture of the shares or Award, and (v) such
further terms and conditions as may be determined from time to time by the
Administrator, in each case not inconsistent with this Plan. Subject to
Section 8(f) and Section 8(i), at the time of the grant of an Award under this
Section 7, the Administrator shall establish a vesting date or vesting dates
with respect to such Award, which vesting date may be based upon the passage of
time and/or the satisfaction of Performance Criteria or other conditions as
deemed appropriate by the Administrator; provided, however, that all Full Value
Awards granted under this Section 8, other than Full Value Awards granted under
Section 8(k) herein, shall vest in one or more installments over a period of no
less than one (1) year.
 
 
6

--------------------------------------------------------------------------------

 
 
8.           General Provisions Applicable to Awards
 
a.           Transferability of Awards.  Except as the Administrator may
otherwise determine or provide in an Award, Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution, and, during the life of the Participant, shall be
exercisable only by the Participant, provided, however, that Nonstatutory Stock
Options may be transferred to a grantor-retained annuity trust or a similar
estate-planning vehicle in which the trust is bound by all provisions of the
Option which are applicable to the Participant.  References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees of such an Option.
 
b.           Documentation.  Each Award granted under the Plan shall be
evidenced by a written Award agreement in such form as the Administrator shall
from time to time approve.  Award agreements shall comply with the terms and
conditions of the Plan and may contain such other provisions not inconsistent
with the terms and conditions of the Plan as the Administrator shall deem
advisable.  In the case of an Incentive Stock Option, the Award agreement shall
contain, or refer to, such provisions relating to exercise and other matters as
are required of “incentive stock options” under the Code.  Award agreements may
be evidenced by an electronic transmission (including an e-mail or reference to
a website or other URL) sent to the Participant through the Company’s normal
process for communicating electronically with its employees.  As a condition to
receiving an Award, the Administrator may require the Participant to
affirmatively accept the Award and agree to the terms and conditions set forth
in the Award agreement by physically and/or electronically executing the Award
agreement or by otherwise physically and/or electronically acknowledging such
acceptance and agreement.  With or without such affirmative acceptance, however,
the Administrator may prescribe conditions (including the exercise or attempted
exercise of any benefit conferred by the Award) under which the proposed
Participant may be deemed to have accepted the Award and agreed to the terms and
conditions set forth in the Award agreement.
 
c.           Administrator Discretion.  The terms of each type of Award need not
be identical, and the Administrator need not treat Participants uniformly.
 
d.           Performance Criteria.  For purposes of this Plan, the term
“Performance Criteria” shall mean any one or more of the following performance
criteria, applied to either the Company as a whole or to a division, business
unit or Subsidiary, and measured either annually or cumulatively over a period
of years, on an absolute basis or relative to a pre-established target, to
previous years’ results or to a designated comparison group, in each case as
specified by the Administrator in the Award: cash flow; earnings per share;
earnings before interest, taxes and amortization; return on equity; total
shareholder return; share price performance; return on capital; return on assets
or net assets; revenue; income or net income; operating income or net operating
income; operating profit or net operating profit; operating margin or profit
margin; return on operating revenue; return on invested capital; market segment
share; product release schedules; new product innovation; product cost
reduction; brand recognition/acceptance; product ship targets; process
improvement results; verification of business strategy and/or business plan;
improvement of strategic position; adaptation to changes in the marketplace or
environment; customer satisfaction; or such other criteria as may be determined
by the Administrator.  If the Award so provides, the Administrator may
appropriately evaluate achievement against Performance Criteria to take into
account any of the following events that occurs during a performance period:
asset write-downs; litigation or claim judgments or settlements; the effect of
changes in tax law; accounting principles or other such laws or provisions
affecting reported results; accruals for reorganization and restructuring
programs and any extraordinary non-recurring charges or other events.  The
Administrator may prescribe the foregoing criteria either individually or in
combination.  The Administrator’s determination of the achievement of any
Performance Criteria shall be conclusive.
 
 
7

--------------------------------------------------------------------------------

 
 
e.            Termination of Status.  Except as otherwise specified herein, the
Administrator shall determine the effect on an Award of the disability, death,
retirement, authorized leave of absence or other change in the employment or
other status of a Participant and the extent to which, and the period during
which, the Participant, or the Participant’s legal representative, conservator,
guardian or Designated Beneficiary, may exercise rights under the Award under
such circumstances, subject to applicable law and the provisions of the Code.
 
f.            Acquisition or Liquidation of the Company.
 
(i)           Consequences of an Acquisition.  If the Company is to be
consolidated with or acquired by another entity in a merger or other
reorganization in which the holders of the outstanding voting stock of the
Company immediately preceding the consummation of such event shall, immediately
following such event, hold, as a group, less than a majority of the voting
securities of the surviving or successor entity or its ultimate parent, or in
the event of a sale of all or substantially all of the Company’s assets (each,
an “Acquisition”), the Administrator or the board of directors of any entity
assuming the obligations of the Company hereunder (the “Successor
Administrator”), shall, as to outstanding Awards, either (A) make appropriate
provision for the continuation of such Awards by substituting on an equitable
basis for the shares then subject to such Awards either (1) the consideration
payable with respect to the outstanding shares of Common Stock in connection
with the Acquisition, (2) shares of stock of the surviving or successor
corporation, or (3) such other securities as the Administrator or the Successor
Administrator deems appropriate, the Fair Market Value of which shall not
materially exceed the Fair Market Value of the shares of Common Stock subject to
such Awards immediately preceding the Acquisition; or (B) upon written notice to
the Participants, provide that all Awards must be exercised, to the extent then
exercisable or to be exercisable as a result of the Acquisition, within a
specified number of days of the date of such notice, at the end of which period
the Awards shall terminate; or (C) terminate all Awards in exchange for a cash
payment equal to the excess, if any, of the Fair Market Value of the shares
subject to such Awards (to the extent then exercisable or to be exercisable as a
result of the Acquisition) over the exercise price thereof, if any; or (D) in
the case of Awards that may be settled in whole or in part in cash, provide for
equitable treatment of such Awards.
 
(ii)           Substitution of Awards Upon Certain Events.  In connection with a
merger or consolidation of an entity with the Company or the acquisition by the
Company of property or stock of an entity, the Administrator may grant Awards
under the Plan in substitution for stock and stock-based awards issued by such
entity or an affiliate thereof.  The substitute Awards shall be granted on such
terms and conditions as the Administrator considers appropriate in the
circumstances.
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)           Liquidation or Dissolution.  In the event of the proposed
liquidation or dissolution of the Company, each Award, to the extent not then
exercised or vested, will terminate immediately prior to the consummation of
such proposed action or at such other time and subject to such other conditions
as shall be determined by the Administrator.
 
(iv)           Withholding.  Each Participant shall pay to the Company, or make
provisions satisfactory to the Company for payment, of any taxes required by law
to be withheld in connection with Awards to such Participant no later than the
date of the event creating the tax withholding obligation.  The Administrator
may allow Participants to satisfy such tax withholding obligations in whole or
in part by transferring shares of Common Stock, including shares retained from
the Award creating the tax obligation, valued at their Fair Market Value.  The
Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to a Participant.
 
g.           Amendment of Awards.  The Administrator may amend, modify or
terminate any outstanding Award including, but not limited to, substituting
therefore another Award of the same or a different type, changing the date of
exercise or realization, the vesting provisions (subject to the minimum vesting
requirements set forth herein), Performance Criteria, or level of achievement of
Performance Criteria, and converting an Incentive Stock Option to a Nonstatutory
Stock Option; provided, however, that, except as otherwise provided in
Section 8(f)(i), the Participant’s consent to such action shall be required
unless the Administrator determines that the action, taking into account any
related action, would not materially and adversely affect the Participant;
provided, further, however, that subject to Section 3(c), an Option may not be
amended subsequent to its issuance either to reduce the price at which such
previously issued Option is exercisable or to extend the period of time for
which such previously-issued Option shall be exercisable beyond seven (7) years
unless such amendment is approved by the Company’s shareholders.  Furthermore,
no Option shall be canceled and replaced with Options having a lower exercise
price unless such cancellation and exchange is approved by the Company’s
shareholders.
 
h.           Conditions on Delivery of Stock.  The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations, and (iv) the Participant has paid to the Company, or made
provisions satisfactory to the Company for payment of, any taxes required by law
to be withheld in connection with the Award.
 
 
9

--------------------------------------------------------------------------------

 
 
i.           Acceleration.  The Administrator may at any time provide (i) that
any Option shall become immediately exercisable in full or in part, (ii) that
Awards that may be settled in whole or in part in cash may become immediately
exercisable in full or in part, and (iii) in connection with the disability,
death, or retirement of, or cessation of status as, a Participant or in
connection with an event contemplated by Section 8(f)(i), (A) that any
Restricted Stock Award or Restricted Stock Unit shall become exercisable in full
or in part or shall be free of some or all restrictions or the risk of
forfeiture or (B) that any other Full Value Award shall become exercisable in
full or in part or free of some or all restrictions or conditions, or otherwise
realizable in full or in part, as the case may be.  The Administrator may take
the actions contemplated by the preceding sentence despite the fact that such
actions may (x) cause the application of Sections 280G and 4999 of the Code if
an event contemplated by Section 8(f)(i) occurs, or (y) disqualify all or part
of an Option as an Incentive Stock Option. In the event of the acceleration of
the exercisability of one or more outstanding Options, including pursuant to
Section 8(f)(i), the Administrator may provide, as a condition of accelerated
exercisability of any or all such Options, that the Common Stock or other
substituted consideration, including cash, as to which exercisability has been
accelerated shall be restricted and subject to forfeiture back to the Company at
the election of the Company at the cost thereof upon termination of employment
or other relationship, with the timing and other terms of the vesting of such
restricted Common Stock or other consideration being not less favorable to the
Participant than the timing and other terms of the superseded vesting schedule
of the related Option.
 
j.           Option Award Exchange.  The Administrator may, from time to time,
upon obtaining shareholder approval therefor, undertake an exchange program
under which employees deemed eligible by the Administrator may elect to
surrender for cancellation then existing Awards under the Plan or outstanding,
unexercised options previously granted under the Company’s 2004 Employee Stock
Option Plan that have, at the time, an exercise price at or above a level
determined by the Board of Directors or the Administrator in exchange for cash
and/or another Award under the Plan, the form of such consideration to be
determined by the Administrator.
 
k.           Exception to Minimum Vesting Periods.  The Administrator may grant
up to 20% of the maximum, aggregate shares of Common Stock authorized for
issuance hereunder in the form of Restricted Stock Awards, Restricted Stock
Units and other Awards based upon Common Stock that do not comply with the
minimum vesting periods set forth in Sections 5(c), 6(c) and 7.
 
l.           Compliance with Section 409A.  Any other provision of the Plan or
any Award to the contrary notwithstanding, the Plan and every Award hereunder
shall be construed, administered and enforced as necessary to comply with
applicable requirements of Section 409A of the Code and the Treasury and IRS
rulings and regulations issued thereunder, so that no Participant shall (without
such Participant’s express written consent) incur any of the additional tax or
interest liabilities of Section 409A(a)(B) of the Code with respect to any
Award.  The Plan and each Award are hereby modified and limited as necessary to
comply with applicable requirements of Section 409A.
 
 
10

--------------------------------------------------------------------------------

 
 
9.           Foreign Jurisdictions
 
To the extent that the Administrator determines that the material terms set by
the Administrator or imposed by the Plan preclude the achievement of the
material purposes of the Plan in jurisdictions outside the United States, the
Administrator will have the authority and discretion to modify those terms and
provide for such other terms and conditions as the Administrator determines to
be necessary, appropriate or desirable to accommodate differences in local law,
policy or custom or to facilitate administration of the Plan.  The Administrator
may adopt or approve sub-plans, appendices or supplements to, or amendments,
restatements or alternative versions of, the Plan as it may consider necessary,
appropriate or desirable for such purpose, without thereby affecting the terms
of the Plan as in effect for any other purpose.  The special terms and any
appendices, supplements, amendments, restatements or alternative versions,
however, shall not include any provisions that are inconsistent with the terms
of the Plan as then in effect, unless the Plan could have been amended to
eliminate such inconsistency without further approval by the shareholders.  The
Administrator shall also have the authority and discretion to delegate the
foregoing powers to officers of the Company.


10.          Miscellaneous
 
a.           Definitions.
 
(i)           “Company” for purposes of eligibility under the Plan, shall
include World Surveillance Group Inc. and any present or future subsidiary
corporations of World Surveillance Group Inc., as defined in Section 424(f) of
the Code (a “Subsidiary”), and any present or future parent corporation of World
Surveillance Group Inc., as defined in Section 424(e) of the Code. For purposes
of Awards other than Incentive Stock Options, the term “Company” shall include
any other entity in which the Company has a direct or indirect significant
interest, as determined by the Administrator in its sole discretion.
 
(ii)           “Code” means the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.
 
 
11

--------------------------------------------------------------------------------

 
 
(iii)           “Employee” for purposes of eligibility under the Plan shall
include a person to whom an offer of employment has been extended by the Company
and who has actually commenced employment with the Company, whether full or
part-time status.
 
(iv)           “Fair Market Value” of the Company’s Common Stock on any date
means (i) the closing price (on that date) of the Common Stock on the principal
national securities exchange on which the Common Stock is traded, if the Common
Stock is then traded on a national securities exchange; or (ii) the last
reported sale price (on that date) of the Common Stock on the NASDAQ Global
Select Market, the NASDAQ Global Market or the NASDAQ Capital Market
(collectively, “Nasdaq”), if the Common Stock is not then traded on a national
securities exchange; or (iii) the average of the closing bid and asked prices
last quoted (on that date) by an established quotation service for
over-the-counter securities, if the Common Stock is not then traded on a
national securities exchange or reported on the Nasdaq; or (iv) if the Common
Stock is not publicly traded, the fair market value of the Common Stock as
determined by the Administrator after taking into consideration all factors
which it deems appropriate, including, without limitation, recent sale and offer
prices of the Common Stock in private transactions negotiated at arm’s length;
provided, however, that, in all events the Fair Market Value shall represent the
Administrator’s good faith determination of the fair market value of the Common
Stock.  The Administrator’s determination shall be conclusive as to the Fair
Market Value of the Common Stock.
 
(v)           “Full Value Awards” means Restricted Stock, Restricted Stock Units
and Awards other than (a) Options or (b) other stock-based Awards for which the
Participant pays the intrinsic value (whether directly or by forgoing a right to
receive a cash payment from the Company).
 
b.           Legal Consideration for Issuance of Shares.  Unless otherwise
determined by the Administrator, in the case of Awards of Restricted Stock,
Restricted Stock Units, or Awards that are settled in whole or in part with
shares of Common Stock, to the extent such Awards do not otherwise require the
payment by the Participant of cash consideration that exceeds the par value of
the shares of Common Stock received in connection therewith, the services
rendered or to be rendered by the Participant shall satisfy the legal
requirement of payment of par value for such shares of Common Stock.
 
c.           No Right To Employment or Other Status.  No person shall have any
claim or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company.  The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan.
 
d.           No Rights As Shareholder.  Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a shareholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder thereof.
 
e.           Effective Date and Term of Plan.  The Plan shall become effective
on the date on which it is approved by the shareholders of the Company (the
“Effective Date”).  No Awards shall be granted under the Plan after the
completion of ten (10) years from the Effective Date, but Awards previously
granted may extend beyond that date.
 
 
12

--------------------------------------------------------------------------------

 
 
f.           Amendment of Plan.  The Administrator may amend this Plan at any
time, provided that any material amendment to the Plan will not be effective
unless approved by the Company’s shareholders.  For this purpose, a material
amendment is any amendment that would (i) other than pursuant to Section 3(c),
materially increase either the aggregate number of shares of Common Stock
available for issuance under the Plan or the maximum number of shares of Common
Stock issuable in one fiscal year to a Participant; (ii) expand or limit the
class of persons eligible to receive Awards or otherwise participate in the
Plan; (iii) subject to Section 3(c), reduce the price at which a
previously-issued Option is exercisable or extend the period of time for which a
previously-issued Option shall be exercisable beyond seven (7) years;
(iv) subject to Section 8(f) and Section 8(i), amend the minimum vesting
provisions of Full Value Awards; or (v) require shareholder approval pursuant to
the requirements of Nasdaq and/or any other securities exchange on which the
Company’s Common Stock is then listed or pursuant to applicable law.
 
g.           Governing Law.  The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, exclusive of reference to rules and principles of
conflicts of law.
 
 
13

--------------------------------------------------------------------------------

 